[Cite as State v. Czaplicki, 2013-Ohio-1366.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :     Appellate Case No. 25252
         Plaintiff-Appellee                          :
                                                     :     Trial Court Case No. 1990-CR-744/1
 v.                                                  :
                                                     :
 ANTHONY CZAPLICKI                                   :     (Criminal Appeal from
                                                     :     (Common Pleas Court)
         Defendant-Appellant                :
                                                     :
                                                 ...........

                                                 OPINION

                                Rendered on the 5th day of April, 2013.

                                                 ...........

MATHIAS H. HECK, JR., by MICHELE D. PHIPPS, Atty. Reg. #0069829, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

ANTHONY CZAPLICKI, #226-644, Chillicothe Correctional Institution, Post Office Box
5500, Chillicothe, Ohio 45601
       Defendant-Appellant, pro se

                                             .............

HALL, J.

       {¶ 1}       Anthony Czaplicki appeals pro se from the trial court’s decision, entry, and
order overruling his “motion to vacate registration and classification.”

        {¶ 2}     The record reflects that Czaplicki was convicted of rape in 1990, and he

remains incarcerated. He filed the foregoing motion in May 2012, arguing that retroactively

subjecting him to sex-offender-registration-and-notification requirements violated the Ohio

Constitution and State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d 1108.

He      asked      the       trial    court        to    re-sentence       him     under       the

sex-offender-registration-and-classification scheme as it existed in 1990. (Doc. #14).

        {¶ 3}     The trial court overruled Czaplicki’s motion. It noted that he had been

classified as a sexual predator, that this Court had affirmed the designation, and that “[n]o

further action has been taken regarding Defendant’s sexual registration status.” (Doc. #15).

        {¶ 4}     On appeal, Czaplicki contends the trial court “abused its discretion by

reopening a valid final judgment.” In essence, he appears to argue that he never should have

been classified as a sexual predator in 2000 because that classification did not exist when he

was convicted in 1990. By classifying him as a sexual predator, Czaplicki claims, the trial

court   retroactively    subjected   him      to   new   registration-and-community-notification

requirements in violation of Ohio law.

        {¶ 5}   Upon review, we find no merit in Czaplicki’s argument. We rejected a nearly

identical claim in State v. Lay, 2d Dist. Champaign No. 2012-CA-7, 2012-Ohio-4447. In that

case, the defendant committed his sex offenses in 1993. He was convicted years later and

designated a sexual predator under the Megan’s Law version of R.C. Chapter 2950, which did

not exist when he committed his crimes. We found retroactive application of Megan’s Law

permissible because that legislation was remedial rather than punitive. Id. at ¶7-8.

        {¶ 6}   We reach the same conclusion here. Czaplicki was designated a sexual
                                                                                         3


predator under the remedial Megan’s Law, and retroactive application of that legislation’s

sex-offender-registration-and-notification requirements was permitted. Czaplicki cites

Williams, in his reply brief for the proposition that R.C. Chapter 2950 is punitive. But

Williams does not apply because it involved the newer version of         R.C. Chapter 2950,

commonly known as the Adam Walsh Act, not Megan’s Law, under which he was designated

as a sexual predator. Id. We note too that res judicata bars Czaplicki from challenging his

sexual-predator designation under Megan’s Law. Id. at ¶9. This court upheld the designation

in 2001, and he cannot relitigate the issue.

       {¶ 7}    Finally, the State construes Czaplicki’s brief as containing an argument that

he cannot be subjected to the more recent Adam Walsh Act version of R.C. Chapter 2950. To

the extent that Czaplicki may be making this argument, we do not disagree, but find no error.

Pursuant to State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753, Czaplicki

cannot be reclassified under the Adam Walsh Act. But nothing in his brief or the record before

us indicates that he has been, or remains, improperly reclassified under that legislation. His

only designation was under Megan’s Law.

       {¶ 8}    Based on the reasoning set forth above, we overrule Czaplicki’s assignment of

error and affirm the judgment of the Montgomery County Common Pleas Court.

                                         .............

FROELICH and WELBAUM, JJ., concur.


Copies mailed to:

Mathias H. Heck
Michele D. Phipps
                      4


Anthony Czaplicki
Hon. Michael Tucker